Citation Nr: 0913833	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  07-16 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


ISSUES

1.  Entitlement to an initial compensable rating for a 
service-connected degenerative disc disease of the L4-L5 
spine for the period of time prior to May 27, 2008.

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative disc disease of the L4-L5 spine 
for the period of time after May 27, 2008.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1998 to 
August 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for 
degenerative disc disease of the L4-L5 spine with a 
noncompensable evaluation effective November 2, 2004.  In a 
rating decision dated in October 2008, the rating was 
increased to 10 percent effective May 27, 2008.


FINDINGS OF FACT

1.  The Veteran's service-connected low back disability was 
not productive of forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
combined range of motion of the thoracolumbular spine greater 
than 120 degrees but not more than 235 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height prior 
to May 27, 2008.  The Veteran also did not have 
incapacitating episodes with a total duration of at least 1 
week but less than 2 weeks.

2.  The Veteran's service-connected degenerative disc disease 
of the L4-L5 spine is not productive of forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; combined range of motion of the 
thoracolumbular spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, or incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months during any period of time 
covered by this appeal.   



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for degenerative 
disc disease of the L4-L5 spine have not been met prior to 
May 27, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2008).

2.  The criteria for a disability rating in excess of 10 
percent for degenerative disc disease of the L4-L5 spine from 
May 27, 2008, are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in August 2005 the RO granted 
service connection for degenerative disc disease of L4-L5 and 
assigned a noncompensable rating effective November 2, 2004.  
The Veteran has appealed this initial rating.  In a rating 
decision dated in October 2008 the RO increased the rating to 
10 percent effective May 27, 2008.  

In correspondence dated in December 2005 the Veteran stated 
that the assignment of a noncompensable rating was wrong and 
stated that the military initially put her on 10 percent 
disability.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  A higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  Following an initial award of service 
connection for a disability, separate ratings can be assigned 
for separate periods of time based on facts found.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

A 10 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; combined range of motion of the 
thoracolumbular spine greater than 120 degrees but not more 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent disability rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; 
combined range of motion of the thoracolumbular spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  For 
VA compensation purposes, fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a.  A 50 percent evaluation is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is warranted 
for unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5242 (2008) (the General 
Rating Formula for Diseases and Injuries of the Spine are 
used for conditions which result in symptoms such as pain 
(with or without radiation), stiffness, or aching of the area 
of the spine affected by residuals of injury or disease).  
Any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are to be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5242, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal ranges of motion for 
each component of spinal motion provided are the maximum that 
can be used for calculation of the combined range of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5241, Note (2).  

The rating schedule also includes criteria for evaluating 
intervertebral disc disease.  A 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than 2 weeks 
during the past 12 months.  A 20 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  A rating of 40 percent is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of least 4 
weeks but less than 6 weeks during the past 12 months.  
Finally, a rating of 60 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The 
criteria direct that intervertebral disc syndrome be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or under either the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in the higher evaluation.  

For purposes of evaluation under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).  If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment shall be evaluated 
on the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (2).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records (STRs) dating from December 1997 to 
August 2003 show the Veteran complaining of and receiving 
treatment for low back pain.  In October 1999 the diagnosis 
was chronic low back pain.  A magnetic resonance image (MRI) 
performed in November 2001 revealed mild focal disk bulge at 
L4-5 central with no evidence of a herniated nucleus 
pulposus.

A March 2004 family practice note shows that the Veteran was 
seen complaining of intermittent back pain.  She reported 
that the pain travelled down her left leg.  The physician 
ruled out trauma to the back and bowel or bladder problems.  
Examination of the Veteran found full range of motion, 
sensation was intact, strength was 5/5 bilaterally, left 
lumbar paraspinal and sciatic notch tenderness, and straight 
leg raises were positive on the left.  

Post-service treatment records include an April 2004 letter 
from a private physician.  The physician reported 
recidivating lumbar ischialgia on the left and progressive 
pain, with pain radiating as far as the outer side of the 
lower leg.  Physical examination found no restriction of 
lumbar spine mobility.  Toe and heel walk and knee bend could 
be carried out, Lasegue on the left was positive at 70 
degrees, and muscle stretch reflexes could be triggered.  
Diagnosis was intervertebral-disc contingent L5 root 
irritation syndrome on the left without neurological deficits 
and with pains reversing in the meantime through anti-
inflammatory therapy.  He further noted no indication for a 
neurological intervention.  In a physical therapy note dated 
in May 2004 the Veteran reported that she suffered from low 
back pain for six years.  Physical examination showed lumbar 
rotation to the left was painful, lumbar hyperlordosis, and 
leg raises were good to 50 degrees before pain.  The physical 
therapist noted that the Veteran had started therapy the 
prior month and that the low back was almost free of 
symptoms.    

VA outpatient treatment records have also been associated 
with the claims folder.  In February 2006 the Veteran 
complained of intermittent low back pain.  The physician 
noted no radiation and negative MRI in service.

In March 2007 the Veteran was accorded a compensation and 
pension (C&P) orthopedic examination.  During the examination 
the Veteran reported her first episode of low back pain was 
in physical training in service.  The Veteran was treated 
with injections after another episode in 2000.  She stated 
that the low back pain may last for a day and resolve with 
reducing daily activity or stretching.  Episodes were 
intermittent and she has had no symptoms that have 
necessitated bedrest or days off work in the last 12 months.  
Physical examination found flexion to 90 degrees, extension 
to 30 degrees, left lateral flexion to 28 degrees, right 
lateral flexion to 32 degrees, and bilateral rotation to 30 
degrees.  Her combined range of motion was greater than 235 
degrees.  There was no fatigue and the Veteran was able to 
repeat without change in range of motion.  The spine 
demonstrated normal curvature and there were no deformities 
and no local tenderness.  Examination of the lower 
extremities found sensation normal to touch and pain, 
bilateral lower extremity reflex knee jerk was 2+ and ankle 
jerk were 2+.  An x-ray of the lumbosacral spine showed no 
abnormalities.  The diagnosis was degenerative disc disease 
of L4-5.  The examiner opined that the Veteran demonstrates 
no disability since she has no symptomatic complaints 
referable to her back and reported that there was no 
limitation of movement associated with pain or endurance.  

The Veteran was accorded another C&P spine examination in May 
2008.  The Veteran reported that she developed low back pain 
after running.  She was given Motrin for pain and placed on a 
walking profile.  A CT scan and MRI showed a bulging disc 
with no encroachment on her spine.  She was boarded out and 
rated at 10 percent.  She stated that she has pinching pain 
in her low back that comes and goes every couple of months.  
She stated that she experienced severe stinging pain lasting 
3-7 days.  She reported that she received steroid injections 
in her low back with relief of pain lasting approximately six 
weeks.  She further reported no incapacitating episodes for 
the past 12 months.  Physical examination found flexion to 90 
degrees with pain beginning at 0 degrees and ending at 90 
degrees, extension to 30 degrees, right lateral flexion to 30 
degrees, left lateral flexion to 30 degrees, and bilateral 
rotation to 30 degrees.  There was no additional loss of 
motion on repetitive use.  The examiner noted that range of 
motion was normal.  Neurological examination found bilateral 
lower extremity reflex knee jerk was 2+ and ankle jerk was 
2+, strength was 5/5, sensory examination was normal.  
Imaging showed satisfactory alignment in both planes.  There 
was no spasm, atrophy, guarding, pain with motion, 
tenderness, or weakness.  Posture and gait were normal.  
There was no kyphosis, list, lumbar flattening, lordosis, 
scoliosis, or reverse lordosis.  Vertebral bodies, pedicles 
and disc spaces were intact.  The examiner found no 
significant disc disease demonstrated.  Diagnosis was 
degenerative disc disease of L4-L5.  The examiner noted mild 
effect on the daily activities including chores and exercise.  
The Veteran was a full time accounting student.

The evidence does not show that a compensable rating is 
warranted prior to May 27, 2008.  The March 2007 C&P 
examination showed that the Veteran's combined range of 
motion was greater than 235 degrees.  There was no fatigue or 
pain and she was able to repeat without change in range of 
motion.  The spine demonstrated normal curvature and there 
were no deformities or local tenderness.  The Veteran 
notified VA that she disagreed with the noncompensable rating 
stating that the military assigned a 10 percent disability 
rating upon discharge.  However, after her discharge from 
active service, a May 2004 physical therapy note indicated 
her low back was almost symptom free.  None of the criteria 
for a 10 percent disability rating are met based on that 
evidence or the March 2007 VA examination.  The Board has 
considered the Veteran's lay statements and the February 2006 
VA medical record in which it was noted that she complained 
of intermittent back pain.  However, again neither her 
statements or the medical evidence showed that she met the 
criteria for a 10 percent evaluation based on combined range 
of motion, loss of flexion to 85 degrees or less, or muscle 
spasm, guarding or tenderness not resulting in abnormal gait 
or abnormal spinal contour.  Nor was a vertebral body 
fracture shown.  The VA examination report specifically took 
into account pain on motion and reported no pain occurred.  
The examiner conducted a complete physical examination and 
also recorded the symptoms reported by the Veteran.  There 
was no evidence of incapacitating episodes.  The Veteran has 
not submitted medical evidence showing her range of motion 
was worse than objectively reported in the above-referenced 
examination report.  In accordance with the Court's decision 
in Fenderson, the Board finds that it is appropriate in this 
case for VA to have assigned separate ratings for separate 
periods of time based on facts found.  In sum, based on the 
evidence of record the Board finds that the criteria for a 
compensable rating have not been met prior to May 27, 2008.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.  

The preponderance of the evidence is also against the 
assignment of a disability rating in excess of 10 percent for 
any period of time covered by this appeal.  The record 
contains no evidence of incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks at 
any time covered by this appeal.  The May 2008 examination 
report specifically took into account pain on motion and 
determined that pain was objectively demonstrated from 0 to 
90 degrees of flexion and no pain was reported on extension, 
right lateral flexion, and left lateral flexion.  There was 
no additional range of motion lost on repetition due to 
weakness, pain, or fatigue.  Moreover, the combined range of 
motion exceeded 120 degrees, her gait was normal, and no 
abnormal spinal contour was found.  The Veteran's request for 
a rating in excess of 10 percent must therefore be denied.  
38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.  

The Board has also considered the provisions of Note (1) 
following the General Rating Formula which states that any 
associated objective neurologic abnormalities are to be 
evaluated separately.  In this case, although the Veteran 
sometimes reports symptoms in her lower extremities, the 
evidence does not show any objective neurologic abnormalities 
that warrant separate evaluations.  The physician in April 
2004 specifically stated that there were no neurological 
deficits.  The VA examination reports reported no abnormal 
neurological findings with respect to the lower extremities.  
Further, there is no bowel or bladder impairment reported in 
the evidence of record.  

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The issue of an extra-schedular rating was also considered in 
this case under 38 C.F.R. § 3.321(b)(1).  In a recent case, 
the Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

While the Veteran's service-connected disabilities do cause 
impairment in chores and exercise, such impairment has not 
resulted in marked interference with her earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, nor has it necessitated frequent periods 
of hospitalization.  The Board notes that the Veteran is a 
full time student and has been unemployed for less than one 
year.  The Board therefore finds that the impairment 
resulting from the Veteran's degenerative disc disease of L4-
L5 spine is appropriately compensated by the currently 
assigned schedular ratings.  Referral by the RO to the 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is thus not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the Veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  Any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

Here, the Veteran is challenging the initial evaluation 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
VA had no additional duty to notify in this case once service 
connection was granted.

The Board further finds that all necessary development has 
been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  STRs and VA treatment records have been obtained and 
associated with the claims file.  The Veteran was afforded 
multiple VA spine examinations; the reports of which are of 
record.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist her in the 
development of her claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  Accordingly, the Board concludes that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the Veteran under Bernard, 4 Vet. App. 384.


ORDER

A compensable disability rating for the service-connected 
degenerative disc disease of the L4-L5 spine, for the period 
of time prior to May 27, 2008, is denied. 

A disability rating in excess of 10 percent for degenerative 
disc disease of the L4-L5 spine is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


